 KEN'S IGA 305Loy Food Stores, Inc. d/b/a Ken's IGA and Food Stores, Inc. d/b/a Ken's IGA, Westville, Illinois,and Commercial Workers Union Local 550-R, its officers, agents, successors, and assigns, shallaffiliated with the United Food and Commercial take the action set forth in the said recommendedWorkers International Union, AFL-CIO, CLC. Order, except that the attached notice is substitutedCase 33-CA-4747 for that of the Administrative Law Judge.November 17, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEESBY MEMBERS FANNING, JENKINS, AND POSTED BY ORDER OF THEZIMMERMAN NATIONAL LABOR RELATIONS BOARDOn June 22, 1981, Administrative Law Judge An Agency of the United States GovernmentRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the Respondent filed After a hearing at which all sides had an opportu-exceptions and a supporting brief, and the General nity to present evidence and state their positions,Counsel filed limited exceptions and a brief in par- the National Labor Relations Board found that wetial support of the Administrative Law Judge's De- have violated the National Labor Relations Act, ascision. amended, and has ordered us to post this notice.Pursuant to the provisions of Section 3(b) of the WE WILL NOT interrogate our employeesNational Labor Relations Act, as amended, the Na- concerning their own or other employees'tional Labor Relations Board has delegated its au- union activities, sympathies, or desires.thority in this proceeding to a three-member panel. WE WILL NOT threaten our employees withThe Board has considered the record and the at- discharge, layoff, shift cancellation, reducedtached Decision in light of the exceptions and working hours, changes, or other reprisals be-briefs' and has decided to affirm the rulings,2find- cause they join or assist a union or engaged inings,3and conclusions of the Administrative Law other union activities for the purpose of collec-Judge and to adopt his recommended Order. tive bargaining or other mutual aid or protec-tion, or because they selected the Union asORDERtheir exclusive collective-bargaining agent.Pursuant to Section 10(c) of the National Labor WE WILL NOT threaten our employees thatRelations Act, as amended, the National Labor Re- other employees have been discharged forlations Board adopts as its Order the recommended signing a union authorization card.Order of the Administrative Law Judge and WE WILL NOT threaten our employees thathereby orders that the Respondent, Loy Food we believe they started the union campaign.WE WILL NOT discharge, lay off, or other-' The Respondent has requested that the record be reopened and/or wise discriminate against employees because ofamended to include the averred facts that discharged employees Holy-cross and Harper accepted the Respondent's unconditional offers of rein- their union sympathies, activities, or protectedstatement in November 1980. We hereby deny this request. Even assum- concerted activities.ing that these two employees were reinstated, we note that the Respond-ent states that they were not given any backpay for the period between WE WILL NOT refuse to bargain collectivelytheir discharges and their reinstatement, and as such we would find that concerning rates of pay, wages, hours of em-the reinstatements were insufficient to erase the effects of the Respond-ent's unfair labor practices or ensure a free and fair election among the ployment, and other terms and conditions ofRespondent's employees. employment with Food and CommercialIn accordance with his dissent in Olympic Medical Corporation, 250 Workers Union Local 550-R, affiliated withNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. the United Food and Commercial Workers In-2 The General Counsel has excepted to the Administrative Law ternational Union, AFL-CIO, CLC, in the ap-Judge's refusal to compare signatures for the purpose of authenticating propriate unit described below:authorization cards and his failure to place the signature samples in therejected exhibits file. We agree with the General Counsel that the Ad- All full-time and regular part-time employ-ministrative Law Judge erred by such actions, but we find that this errorwas not prejudicial. Although we do not endorse the conduct of he coun- ees employed by Loy Food Stores, Inc.sel for the General Counsel in attempting to resubmit the rejected materi- d/b/a Ken's IGA at its Westville, Illinois,al by attaching it to his brief to the Administrative Law Judge, we dis- facility; but excluding the store manager, as-avow the Administrative Law Judge's characterization of that conduct.I The Respondent has excepted to certain credibility findings made by sistant managers, confidential employees,the Administrative Law Judge. It is the Board's established policy not to guards and supervisors as defined in the Actoverrule an administrative law judge's resolutions with respect to credi- and all other employees.bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We haveNOT in any other manner interferecarefully examined the record and find no basis for reversing his findings, with, restrain, or coerce our employees in the259 NLRB No. 35 306 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of their rights to self-organization, to The Respondent's answer, as amended, denies the alle-form, join, or assist labor organizations, to bar- gations of unfair labor practices alleged in the complaint.gain collectively through representatives of Upon the entire record in the case, including my ob-their own choosing, and to engage in other servation of the witnesses and consideration of the briefs,protected concerted activities for the purpose I make the following:of collective bargaining or other mutual aid or FINDINGS OF FACTprotection, or to refrain from any and all suchactivities, except to the extent that such right I. JURISDICTIONmay be affected by an agreement requiringmembership in a labor organization as a condi- The complaint alleges and the answer admits that at alltimes material herein the Respondent is and has been anlon) of employment, as authorized in Srection Illinois corporation with an office and place of business8(a)(3) of the Act, as amended.located at Westville, Illinois, where it is engaged in theWE WILL recognize and, upon request, meet business of the retail selling of foodstuffs and relatedwith and bargain collectively in good faith items. During the 12-month period preceding the issu-with Food and Commercial Workers Union ance of the complaint, a representative period, in theLocal 550-R, affiliated with the United Food course and conduct of its business operations, the Re-and Commercial Workers International Union, spondent derived gross revenues in excess of $500,000,AFL-CIO, CLC, as the exclusive collective- and, in the course and conduct of its business operations,bargaining representative of all our employees the Respondent purchased and caused to be transferredin the appropriate unit; and, if any understand- and delivered to its Westville, Illinois, facility, goods anding is reached, embody such understanding in materials valued in excess of $50,000 directly from pointsa written and signed agreement. outside the State of Illinois. I find that the Respondent is,WE WILL offer Brad Holycross and Phil and has been at all times material herein, an employerHarper immediate and full reinstatement to engaged in commerce within the meaning of Sectiontheir former positions or, if such positions no 2(2), (6), and (7) of the Act.longer exist, to substantially equivalent posi- II. THE LABOR ORGANIZATiON INVOLVEDtions, without prejudice to their seniority orother rights and privileges, and make them The Union is, and has been at all times material herein,whole for any loss of earnings they may have a labor organization within the meaning of Section 2(5)suffered as a result of our discrimination of the Act.against them, plus interest.Ill. SUPERVISORY STATUSLoY FOOD STORES, INC. D/B/A Based on paragraph 4 of both the complaint and theKEN'S IGA answer, I find that at all times material herein, the fol-lowing named persons occupied the positions set oppo-DECISION site their respective names, and have been, and are,agents of the Respondent at its Westville, Illinois, facili-STATEMENT OF THE CASE ty, acting on its behalf, and are supervisors within theRICHARD L. DENISON, Administrative Law Judge: meaning of Section 2(11) of the Act:This case was heard in Champaign, Illinois, on October20, 21, and 22, 1980, based on a charge filed by Food Kennard R. Davis Presidentand Commercial Workers Union Local 550-R, affiliated Gene Engle Store Managerwith the United Food and Commercial Workers Interna- Paul Baldwin Assistant Managertional Union, AFL-CIO, CLC, at times referred to Michael Farmer Assistant Managerherein as the Union or the Charging Party, on March 5, William Delp Assistant Manager1980.1 The complaint, issued April 29 and amended atthe hearing, alleges violations of Section 8(a)(1), (3), and Iv. APPROPRIATE UNIT(5) of the Act. The General Counsel contends that imme-diately prior to the Respondent's rejection of the Union's Paragraph 7(a) of the complait, as amended, alleges,request for recognition, based on an asserted authoriza and the Respondent's answer, as amended, admits that alltion card majority, the Respondent discharged two em- full-time and regular part-time employees employed byployees, and engaged in numerous acts of interference, the Respondent at its Westville, Illinois, facility; but ex-restraint, and coercion, which precluded the holding of a eluding the store manager, assistant managers, confiden-fair election in an appropriate unit of the Respondent's tial employees, guards, and supervisors as defined in theemployees. Act and all other employees, constitute a unit appropri-ate for the purposes of collective bargaining within theThe name of the Charging Party and the name of the Respondent meaning of Section 9(b) of the Act, and I so find.appear as amended at the hearing.All dates are in 1980, unless otherwise specified. KEN'S IGA 307V. THE UNFAIR LABOR PRACTICES of these conversations was that Davis decided that Engleshould hold a meeting with the employees to talk aboutA. A Union Campaign Begins at the Respondent's ways to improve the Company's economic circumstancesStore and to give the Respondent's views concerning theThe Respondent, a retail grocery store in Westville, Il- Union.linois, is affiliated with the Independent Grocers Associ- Pursuant to a posted notice, the meeting was held atation, commonly known as IGA. As of late February the store at 7 p.m. on January 29.3 Only the checkers,1980, utilizing a work force of 5 supervisors and 30 part- stockboys, Davis, Engle, and Assistant Manager Paultime and full-time employees, as stipulated, the Respond- Baldwin attended. Based on the estimates of Engle andent operated its business on a 3-shift, 24-hour-per-day, 7- Davis, the meeting lasted between approximately I to 2day-per-week basis. hours. Engle was the only person to speak on behalf ofTerri Keller, a regular part-time checker, initiated the the store's management. Although the meeting was os-union activity at Ken's IGA by phoning Jim Newman, tensibly called mainly to discuss the store's unacceptablethe Union's business agent, on January 17. After discuss- profit level, Engle, nevertheless, began by discussing theing with Keller the methods and procedures for conduct- Union. He thanked the employees for attending, stateding a card-signing drive, Newman asked for a list of em- he understood there were some cards being circulated byployees' names and addresses and promised to send her a a union, and expressed the hope that the employeessupply of authorization cards for her use in beginning the would reconsider before signing, since he would rathercampaign. She received these cards on January 18, deal personally with each individual on a one-on-onesigned one, returned it to the Union by mail together basis instead of involving a third party. The remainder ofwith the employee list, and gave the remaining cards to Engle's remarks about the Union were made in responseemployees at the store. to a question by Terri Keller, and a remark by cashierAfter receiving the list compiled by Keller, containing Margaret Valongeon. According to Engle and Davis,the names of 24 employees at the store including Meat Keller asked if the employees would be fired if theyManager Bill Delp and Assistant Manager Willie Delp, signed cards, and Engle answered no, that that was heron January 21 Business Agent David Kemp was assigned right as an individual and as an employee. Then Valon-the responsibility of conducting the drive to organize the geon interjected, "No, he can't fire you, because thatRespondent. Immediately thereafter, he mailed two au- would be against our constitutional rights," to whichthorization cards to each person whose name appeared Engle responded, "No, but the union recognizes that Ion the list. At various times thereafter, as described in have a right to make a profit, even if it means reduceddetail in the record, Kemp held union meetings at em- store hours causing employee layoff." Engle and Davisployees' homes. He solicited and received signed authori- testified that the remainder of the meeting was devotedzation cards both at these meetings and through the mail. to a review of the Company's financial problem, and toThe dated authorization cards in evidence show that as solicited suggestions from the employees as to how theof January 29, in addition to Keller, cashiers Myra adverse situation could be remedied.Nickle, Delores Nightlinger, and Rita Wynn, and check- Cashier Myra Nickle testified that the meeting was theer Diana Roberts had signed union authorization cards. first to be held in approximately a year and a half. Itbegan shortly after 7 p.m. when Engle stated he hadB. Store Manager Engle's January 29 Meeting With h eard the employees received union cards by mail. HeEmnployees said that it did not matter if they were green, yellow, orBased on undisputed testimony by Owner Kennard R. blue, that the employees should make up their ownDavis and Store Manager Gene H. Engle, the Respond- minds whether or sign them. He continued, however, byent became concerned about its low gross profit and saying that if the Union did get in, there would be asales per man-hour ratio after they received the profit- layoff. He said that the Union promised a lot of things,and-loss statement for the end of 1979 and a visit from but that they did not always come through. There wasZone Manager Lee Singleton emphasizing these deficien- also high cost and union dues. At approximately thiscies. In the meantime, Assistant Manager Mike Farmer point Terri Keller came into the meeting, slightly late.told Engle and Davis that he had received the union She asked if they signed cards, would they be fired, andcard through the mail, and that a union organizer had Engle answered that he had no way of knowing whostopped by his house while he was away. When Davis had signed cards, but that if a union did get in the hoursadvised Singleton of this development, he instructed would be cut. He said that he could not fire the employ-Davis not to accept the cards. Having all of these devel- ees, but he could lay them off. Then Engle talked aboutopments in mind, Davis and Engle had a number of in- the economic conditions at the store. He asked the em-formal talks in which they discussed what should be ployees to estimate how much profit they made from adone. In addition to the store's economic problems, they dollar. The employees were surprised to learn how smallalso discussed the subject of the Union.2The end result the Company's margin of profit was. Engle explainedthat the store was losing $800 or $900 a week and asked2 Engle could not remember what he said to Davis during these discus-sions although he recalled that the subject of the Union "came up in con- 3 Only Engle was uncertain of the date, which he believed to be Janu-versation quite often." Davis remembered discussing employees' voting ary 28, but had railed to write anything down about the meeting and,preferences with Engle, but could not remember when this topic was ex- consequently, could not remember. Other witnesses definitely fixed theplored. date as January 29, and they are credited. 308 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor suggestions for improvement. Prices not being Assistant Manager William Delp. Engle said he knew thechanged at the end of a sale, customer theft, and deposits Union was trying to get in. Then he stated that he didon soft drinks were the main areas mentioned. He em- not care whether employees signed cards, but that if thephasized that it was necessary for the store to make a Union got in they would have to shut down the thirdprofit, and that in order to maintain that profit he could shift, because there was no way they could afford tolay people off. keep it open. Engle denied threatening employees thatTerri Keller testified that she arrived at the point in their work hours would be reduced if the Union suc-Engle's remarks where he was saying that the Union ceeded in organizing the Respondent, but later qualifiedmakes a lot of promises, charges dues, but does not that denial by stating generally that he did not rememberalways deliver. He said they could ask Rita Wynn. He ever talking about the Union to any employee. Third-said he could not afford to keep all of them if the Union Shift Assistant Manager Delp testified that he remem-came in. Then he began talking about the Company's bered the conversation in question, which occurredprofits and losses and asked for a couple of the employ- about 7 a.m. as they were preparing to leave work at theees to estimate what they thought he made on the dollar. end of the shift. Although Delp also had difficulty re-Their estimates were high, and he emphasized that he membering all that was said, he did recall Engle statingwas not making as much as they thought. Then Keller that while there was not going to be a layoff, "Weasked if they signed union cards, would they be fired, would be put down to the second or first shift if it closesand Engle answered no, because he did not know who down, the third shift." Delp could not recall preciselysigned. But then he said, "I do have the power to lay whether Engle's remarks were made on the occasion ofyou off." Then Margaret Valongeon, another cashier, the conversation with Roberts, or on another occasionspoke up and said that he could not do that, because if around that time. Nevertheless, Delp's testimony clearlyhe laid them off he would have to bring them back tends to corroborate that of Roberts and refute Engle'sbefore he hired anyone else. Engle answered that he qualified denial. I credit Roberts and find that the Re-spondent, through Engle, threatened an employee thathours if the Union came in. Engle said that the store was the third shift would be eliminated if the Union got in, aslosing $800 or $900 a week and asked for the employees alleged in paragraph 5(e) of the complaint as amended.alleged in paragraph 5(e) of the complaint as amended.4to make suggestions on how to improve profits. Sugges-tions by employeesuggestions on w ere made, including cpronsiderable Myra Nickle testified that on February 15 about 5 p.m.tions by employees were made, including considerablediscussion about mismarked off-sale items and the failure the store, Assistant Manager Paul Baldwin began toto mark soft drinks. Keller also remembered Engle stat- talk to her about the Union No one else was present. Heing that it was up to each of the employees to decide for said that she should be ashamed of herself for startingthemselves concerning the Union. the Union, and, when Nickle protested that she did notEngle denied threatening the assembled employees start the Union, Baldwin asked, "Well, then, who did?"with discharge or layoff if they signed cards or if the When Nickle answered that she did not know and if sheUnion came in. However, Engle found it impossible did would not tell him. Baldwin retorted, "You're hurt-while testifying to remember in any detail his actual re- ing me by doing this, you know." Nickle asked what hemarks to the assembled workers. He emphasized that he meant, and Baldwin said, "Well, I had a talk with Genehad failed to make notes of anything he said. I was not and Ken, and they told me that I am going to lose myimpressed with his memory. Likewise, Davis' testimony job. They said if they kept me I would be a stockboy,concerning Engle's remarks about the Union were and that would be lower pay." The conversation endedcouched in general terms, and contained vague qualify- at this point, when a customer interrupted.ing phrases, e.g., "something of that nature," and "some- Baldwin did not testify at any point in the hearing.thing to the effect." Considering that the Company knew Nickle's testimony was not impaired by cross-examina-well in advance the message that it wished to communi- tion. I credit her testimony and find that the Respondent,cate to the employees, while the employees did not through Baldwin, unlawfully interrogated Nickle con-know, I find Nickle's and Keller's versions more detailedand precise concerning that area of the meeting in which William Delp's uncertainty in his testimony concerning whether heheard one or two conversations between Roberts and Engle about thethe topic of the Union was discussed. I credit their ver- closing of the third shift caused counsel for the General Counsel to pro-sions and find that, in his January 29 address, Engle did pose a further amendment to the complaint, par. 5(f), alleging that on orin fact threaten the employees with reduced hours, with about February 4 Engle interrogated Roberts concerning her own anda layoff, and some of them would go, if the Union came other employees' union activities. A close reading of the record revealsa ., laoff, .f .hey 'igned union cards. Thus, the Respond that Delp's testimony contains no account of Engle's having asked anyin, or if they signed union cards. Thus, the Respondent questions during the conversation. The only mention of Engle askingviolated Section 8(a)(1) of the Act in this portion of anything about the Union is contained in a double question by counselEngle's speech, as alleged in paragraphs 5(a)(1), (2), and for the General Counsel after Delp had completed telling what he re-(3) of the complaint, as amended. membered of the conversation.Q. (By Mr. Somers) Okay. Now, you testified that Mr. EngleC. Further Interrogation and Threats by the Store's asked you if the Union was trying to get in, and that he said hewould have to close down the third shift, right? If it did?Supervision A. Yes. He wasn't sure but he said he might have to.According to Diana Roberts, a third-shift checker at On redirect examination Delp denied that Engle asked any questions,about February 4 she was and no further clarification of this segment of Delp's testimony appears inthe Respondent's store, on or about February 4 she was the record. Under these circumstances, I find that the General Counselin the dairy department when Gene Engle engaged her has failed to prove that Gene Engle engaged in unlawful interrogation onin conversation concerning the Union in the presence of or about February 4 as alleged in par. 5(f) of the complaint. KEN'S IGA 309cerning who started the Union, and threatened her that the Union got in there would be a layoff and the storestore employees' hours would be reduced if the Union hours would be cut. Baldwin did not testify. Harper ex-came in, in violation of Section 8(a)(1) of the Act, as al- hibited a reasonably good memory and was not ques-leged in paragraphs 5(c)(1) and (3). I also find that Bal- tioned about this incident on cross-examination. I creditdwin's remark that Nickle should be ashamed of herself his testimony and find that the Respondent, throughfor starting the Union is violative of Section 8(a)(1), in Baldwin, threatened Harper with a layoff if the Unionthat through this remark Baldwin coercively conveyed came in, as alleged in paragraph 5(c)(3) of the complaint.to Nickle the message that the Respondent believed she Based on undisputed and credited testimony by Myrahad instigated the Union's organizational drive, as al- Nickle, I find that on February 29 in the store, about 11leged in paragraph 5(c)(2) of the complaint. p.m., following the discharges of Holycross and Harper,Myra Nickle further testified that on February I As- Nickle approached Paul Baldwin and asked him whysistant Manager Mike Farmer approached her in the they had been fired. Baldwin answered that he did notstore, alone, and asked, "Did you start this Union?" know what had happened to Brad Holycross or why heUpon receiving a negative answer Farmer asked, "Are was fired. Concerning Harper, Baldwin said he had beenyou sure," and Nickle said that she was sure. Farmer ac- told by Gene Engle that he intended to keep Harper be-knowledged that he might have told the investigating cause he was a no vote for the Union, but then EngleBoard agent that he had several conversations with em- heard that he had signed a card and planned to releaseployees about the Union during February 1980. He did Harper that evening after work. However, he said, whennot deny having a conversation with Myra Nickle about Engle found a lot of outdated and spoiled cottagethe Union around the time she specified, stating, instead, cheese, he released Harper that morning. In his testimo-that he could not remember having such a conversation, ny, Engle admitted talking with Davis about employees'Furthermore, although Farmer denied ever having asked voting preferences, and with Baldwin about the Union. INickle why she started the Union, he did not specifically find that the Respondent violated Section 8(a)(l) of thedeny asking her if she started the Union-an entirely dif- Act by threatening Nickle that one of her fellow em-ferent question. Therefore, Nickle's testimony about the ployees had been fired because he signed a union card, asFebruary I incident stands undenied and is credited. I alleged in paragraph 5(c)(4) of the complaintfind that the Respondent violated Section 8(a)(1) of theAct, through Farmer, by interrogating Nickle concern- D. The Discharges of Brad Holycross and Phil Harpering her union activities, as alleged in paragraph 5(d) ofthe complaint. Brad Allan Holycross worked as a part-time stockboyAlleged discriminatee Brad Holycross testified that at on Saturdays and Sundays on the second shift from Junethe outset of his discharge interview with Gene Engle, 1979 until his discharge on February 28. He signed aalone, on February 28 at the store, Engle began by stat- union card on February 18 at a union meeting at Myraing that "[W]ith all the union getting in here, there's Nickle's home. Holycross' duties consisted of price mark-going to be a lot of changes and a lot of people laid off." ing items, stocking shelves, rotating products in the dairyEngle denied making this threat. However, Holycross' case, and bagging and carrying out groceries for custom-testimony concerning Engle's alleged remarks is consist- ers. Included within this general description of Holy-ent with the statements found to have been made by cross' duties was the specific task of changing the priceEngle during his January 29 address to the assembled marking on items from a sale price back to the regularemployees. I credit Holycross, who impressed me as an price after the expiration of the sale. Holycross was nothonest witness, and find that the Respondent, through the only stockperson who worked Saturdays under theEngle, threatened him during Holycross' discharge inter- supervision of Gene Engle and Assistant Manager Mikeview on February 28 as alleged in paragraph 5(b) of the Farmer, who conceded that the stockboys occasionallycomplaint. make mistakes in changing prices and also that the priceAlleged discriminatee Phillip Harper testified that on lists from which they work are occasionally in error.February 28, in the grocery area of the store, he heard The Respondent's president, Ken Davis, described Holy-Paul Baldwin tell Michael Farmer that when the Union cross' work performance prior to the January 29 employ-got in there would be a layoff and many people would ee meeting, as neither good nor bad.be laid off. Shortly thereafter Harper, being concerned During that portion of the January 29 employee meet-about this statement, approached Baldwin, alone, in the ing which was devoted to receiving employees' sugges-area of the magazine rack and asked for more details. tions on how to improve profits, one of the topics dis-Baldwin responded they would cut back, and there cussed was mismarked off-sale items. Following thewould be only one assistant manager, Farmer, because he meeting, according to Davis, he talked with Mikehad more seniority than Baldwin, who would be reduced Farmer, the Saturday night supervisor, who told himto a full-time stockboy. Continuing, Baldwin pointed his that remarking the off-sale items was the responsibility offinger at Harper and said Harper would not have a job Brad Holycross. Farmer, on the other hand, rememberedbecause he did not have enough seniority. Referring to Davis talking to him about profit and loss during thehimself, Baldwin said he would not be able to make it as week after the meeting and stating that a lot of the pricea full-time stockboy because it did not pay enough, and changes were not getting done. Farmer made no mentionif the Union got in he would probably have to quit, be- of Davis having asked for the identity of the employeecause if they were cutting hours he would not get that responsible for changing the prices, or his having toldmany hours and it would not be worth it. Baldwin said if Davis that Holycross performed this function. Farmer 310 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid testify that he simply told Holycross "that Ken was a statement during his final interview with Holycross onlittle unhappy because of the pricing wasn't getting com- February 28 in the back room of the store that, "With allpletely done." Thereafter, according to Farmer, during the union getting in here, there's going to be a lot ofthe remainder of January and on into February, he "no- changes and a lot of people laid off." In the light of thatticed a few things" on occasion which had not been statement, Engle's further explanation to Holycross thatchanged back to the regular price, but was unable to he was doing the off-sale list wrong, his hair was toorecall which items had not been changed. Farmer was long, and Holycross' parents had cheated his son on theunable to recall whether he ever discussed this problem sale of a used television set is simply incredible and onlywith Holycross again. When asked if he ever discussed serves to reinforce the conclusion that the Respondentthe matter with Ken Davis again, Farmer hesitated and was groping for a pretext with which to rid itself of aanswered, "I think I did." Farmer testified that he was union adherent it could operate without. It is littlenever consulted by Ken Davis or Gene Engle about dis- wonder that the interview ended with Engle failing tocharging Holycross for failure to change back sale items answer Holycross' question about what he had doneon Saturday night. He found out that Holycross had wrong with respect to the off-sale list. I find that the rea-been discharged after the fact, when Engle told him he sons espoused by the Respondent for Brad Holycross'had let Brad go. According to Farmer, Engle never told discharge are pretexts and that he was discharged be-him the reason for Holycross' discharge. He testified thathim the reason for Holycross' discharge. He testified that cause of his known or suspected union sympathies andhe did not know the reason Holycross was terminated, aactivities in violation of Section 8(a)(l) and (3) of thebut "I pretty well guessed." Farmer was never asked to Actielaborate on this response.ct.Holycross was discharged on February 28 by Engle Phillip Harper worked as a full-time stockboy on theduring a phone conversation with Holycross' mother, in first shift, Monday through Friday. His immediate super-which he stated that he was going to lay off her son and visor was Gene Engle. His duties were the same as thoseasked her to have Holycross contact him at the store. of Brad Holycross, and specifically included filling theAccording to Engle, he acted upon instructions from dairy case. Because of the relatively short spoilage time,Davis and fired Holycross solely because of his errone- dairy products are date coded. When they become out-ous work in connection with the off-sale list. Engle's as- dated they must eventually be removed. On February 29serted reason for Holycross' discharge is consistent with Gene Engle telephoned the Harper home and told Phil-the Respondent's April 2 position letter, but partially in- lip Harper's mother that he did not need Phillip anyconsistent with Davis' testimony that Holycross was re- more, that he had been dissatisfied with his work becauseleased also for the purpose of reducing man-hours and he had found outdated cottage cheese in the dairy case.improving the store's sale-per-man-hour ratio. Thus, it is In both Engle's and Mrs. Harper's versions of this con-clear that there are numerous inconsistencies in the testi- versation Phillip Harper's discharge was attributed bymonies of the Respondent's supervisors with respect to Engle to the discovery of the outdated cottage cheese.the events leading up to Holycross' termination. Further- Davis, on the other hand, testified that Engle had toldmore, Davis and Engle acknowledged that during a him Harper had failed to rotate milk on the evening ofmeeting on February 25, only 3 days before Holycross' February 28. This inconsistency remains unresolved.discharge (and 4 days before Harper's termination), the Harper received no warning or opportunity to improvetwo men discussed the voting preferences of store em- prior to his discharge. Furthermore, I find the Respond-ployees with respect to a possible union election, at a ent failed to prove that Harper was primarily responsibletime when they knew through Assistant Manager for the dairy case since, at the least, the record revealsFarmer that almost all the employees had attended a that other stockboys on other shifts also had the sameunion meeting on February 18. Davis admitted that the duties as Harper, including the dairy case. These incon-voting preferences of Holycross and Harper were specifi- sistencies suggest that the asserted reason for Harper'scally discussed at the same time when they were discuss- discharge is a pretext.ing their dissatisfaction with Holycross' and Harper's There are other indicators which also point in this di-work. rection. Harper was hired in June 1979 and between thatAll of these circumstances discussed above strongly time and October performed the duties of a part-timesuggest that the Respondent's expressed concern over stockboy on both days and nights. Although, accordingHolycross' alleged failure to remark unidentified off-sale to Engle, Harper could not keep up with the work anditems is a pretext, and that the real reason for his termi- was removed from the night crew, he was not fired be-nation was that the Respondent suspected he favored cause, in Engle's words, "He was better than nothing."having the Union as his collective-bargaining representa- Nevertheless, despite this dim appraisal of Harper's per-tive. In my view, this perspective concerning the true formance, in late October 1979 when full-time stockboyreason for Holycross' discharge is confirmed by Engle's Paul Barber was fired and part-time stockboy BartAtwood refused full-time work, Engle promoted Harper5 Later in his testimony, on redirect examination, Farmer gave answers Atwood refused full-time work, Engle promoted Harperpursuant to strongly suggestive leading questions from counsel for the to the Job instead of looking elsewhere. Moreover, hisRespondent which tended to show more communication between duties and responsibilities were increased. According toFarmer, Davis, and Engle with respect to the off-sale item pricing errors Engle and Davis, during the next 3 months Harper's de-allegedly involving Holycross and, in addition, tended to emphasize more ficiencies became readily apparent, and they discussedparticipation by Farmer in the process leading up to Holycross' release.Under all the circumstances, I am persuaded that Farmer's earlier version his poor attitude toward his job with him on a number ofis the most reliable account. occasions. However, in contradiction of his contention, KEN'S IGA 311they also stated that during this period Harper did not 7(d) and 8, respectively, allege that the Union requestedcommit any serious errors. Thus, the Respondent con- recognition on February 29, and since that time the Re-doned whatever shortcomings Harper may have pos- spondent has failed and refused to recognize the Unionsessed, and Harper remained on the job until after it as the exclusive collective-bargaining representative of itslearned of the Union's organizational drive and made the unit employees. The General Counsel alleges in para-previously discussed assessment of Harper's sympathies graph 12 of the complaint that the Respondent's unfairand activities concerning the Union. The extent of the labor practices constitute a course of conduct precludingRespondent's maintenance of an understanding attitude the holding of a fair election among the employees in thetoward Harper, until the union question came upon the unit and are so serious and substantial in character andscene, is clearly revealed by its failure to discharge effect as to warrant the entry of a remedial order requir-Harper when he and stockboy Chad Fueyo drank 4 ing the Respondent as of February 21 to recognize andquarts of Busch beer in Harper's car in the store parking bargain with the Union. Counsel for the General Counsellot, and then proceeded to drive the car in reverse argues that the Respondent's actions dissipated thethrough the store's front window.0Union's support and dampened continued enthusiasm forAs noted earlier in this Decision, in discussing the union activity so as to effectively preclude the filing of aevents leading up to the termination of Brad Holycross, representation petition and the holding of a fair and freeEngle and Davis met on February 25 and discussed election.Harper's and Holycross' voting preferences in the light The Respondent contends, apart from arguing that noof their knowledge of the union campaign, and the unfair labor practices were committed, that the Generalreport of Assistant Manager Farmer that almost all the Counsel has failed to show that the unfair labor practicesemployees had attended a union meeting on February 18.were so coercive, pervasive, or extensive as to require aEngle also discussed the union situation with the assistant were so coercive, pervasive, or extensive a to require amanagers. Nevertheless, Engle insisted that it was his bargaining order, or that the application of traditionalmanagers. Nevertheless, Engle insisted that it was hisremedies would not insure a fair election. The Respond-discovery of outdated Weight Watchers milk and cottage ent also argues that the conduct which comprises theent also argues that the conduct which comprises thecheese in the dairy case which angered him and precipi-cheese in the dairy case which angered him and precipi- unfair labor practices did not affect the employees, that atated Harper's termination. On cross-examination, how-ever, Engle conceded that he was unable to recall the large majority of the authorization cards wered, and thatcoded dates stamped on the containers and was even after the bulk of the illegal action had occurred, and thatunable to explain how to interpret the coded numbers. the Union secured its last authorization cards and sent itsunable to explain how to interpret the coded numbers.Having considered all of the evidence presented with re- bargaining demand to the Respondent after all of the al-spect to Harper's discharge, including the significant por- leged unlawful conduct had been committed.tions of testimony described above, I can only find and Joint Exhibit J-1, signed by a representative of eachconclude, as I do, that the reason offered by the Re- party to this proceeding, shows that as of February 29,spondent for Harper's termination is a pretext, and that the date of the Union's letter, in evidence, lawfully re-he was actually discharged because of his known or sus- questing recognition, the appropriate collective-bargain-pected union activities and sympathies. The accuracy of ing unit consisted of 30 employees. On March 6 the Re-this assessment is further confirmed by the undisputed spondent rejected the Union's demand for recognition as-testimony of Myra Nickle concerning her conversation serting a good-faith doubt of its majority status. At thewith Paul Baldwin in the store about 11 p.m. on Febru- hearing in this matter, the General Counsel introducedary 29. On that occasion Baldwin told Nickle that Engle into evidence 19 authenticated authorization cards fromhad taken advantage of his discovery of the outdated bargaining unit employees, 16 of which were signed be-cottage cheese to fire Harper that morning, instead of tween January 18 and February 21. Of the remainingimplementing his original plan to release Harper that cards, two were dated February 28, and the last cardevening after work, because he had heard that Harper was dated February 29, the date of the Union's writtenhad signed a union card. I find that the Respondent vio- demand for recognition.7Each of the 19 authorizationlated Section 8(a)(1) and (3) of the Act by discharging cards was received into evidence without objection,Phillip Harper on February 29. except for General Counsel's Exhibit 22, the authoriza-tion card of Dorothy Wilson, dated February 29. ThisE. The Alleged Violation of Section 8(a)(5) of the ActParagraph 7(b) of the complaint alleges that on or 'Counsel for the General Counsel also offered into evidence copies ofsignatures (G.C. Exhs. 23-26 and 30) for comparison by the Administra-about February 21 a majority of Respondent's employees tive Law Judge for the purpose of authenticity corroboration. I rejectedin the admitted appropriate unit, set forth in section IV the exhibits on the basis of a lack of technical training as a handwritingof this Decision, designated and selected the Union as expert and refused to permit these exhibits to be placed in the rejectedtheir collective-bargaining representative. Paragraphs exhibit file. Counsel for the General Counsel has attached photostaticcopies of these rejected exhibits to his brief "for signature comparison, ifnecessary," and as "further evidence of the validity of four cards." These' Neither employee was disciplined in any manner. Engle's explanation attachments to General Counsel's brief are stricken sua sponte and havefor this exercise in leniency was that the employees were off duty at the not been considered. Regardless of whether my ruling was correct or in-time of the incident, and if he had discharged them he would not have correct, the sending of case related materials outside the record to theanyone to run the store since Westville was a small town. The contrast Administrative Law Judge by counsel for the General Counsel's attach-between the Respondent's inaction with respect to this incident, and its ment of these excluded documents to his brief, however well intentioned.swift application of the ultimate sanction of discharge following the is, to say the least, unprofessional and not to be encouraged. Unitedadvent of the union campaign, when Harper, or possibly someone else. Brotherhood of Carpenters and Joiners of America and Scott and Duncan.failed to rotate the cottage cheese, is striking, to say the least. Inc., 239 NLRB 1370. 1373, fn. I (1979). 312 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard was introduced into evidence through the testimony meeting with employees shortly after it learned of theof Delores Nightlinger who, after observing Wilson sign beginning of the Union's organizational drive, and stead-the card on that date, accepted it from Wilson and there- ily thereafter increased its antiunion activities in severityafter turned it in to Union Representative Kemp. Under and number of occurrences, culminating with the dis-these circumstances, I find that Wilson's card has been charge of Phillip Harper on February 29, the date onproperly authenticated and is valid, despite the fact that which the last authorization card in evidence was signed.Wilson did not fill in the blank spaces on the card pro- Thus, the Respondent's contentions, as set forth above,vided for the name of the company, the store address are not supported by the facts. After February 21, atand number, and her job title. which time the Union had obtained a one-card majority,The authorization cards are clear and unambiguous on only three additional authorization cards were obtainedtheir face. They state, "I ...hereby authorize United from the 30-employee unit during the period in whichFood and Commercial Workers International Union, the Respondent's unlawful activity reached its climax,AFL-CIO, or its chartered local union to represent me and none following the discharge of one-fifthteenth of itsfor the purposes of collective bargaining, respecting rates work force. Thus, analysis of the increasing seriousnessof pay, wages, hours of employment, or other conditions of the Respondent's unfair labor practices in correlationof employment, in accordance with applicable law." with the declining success of the Union's organizationalThere is no evidence in the record to show that any of activities persuades me that the application of traditionalthe cardsigners were told or assured that their card was Board remedies in the instant case would be insufficient,to be used solely for the purpose of obtaining an elec- and that the holding of a fair and free election undertion. Indeed, there is no evidence in the record from the such circumstances is highly unlikely. I therefore findcard solicitors, the card signers, or anyone else, that any the issuance of a bargaining order, as part of an appropri-misrepresentation of any kind was made. I find that all ofthe cards introduced into evidence by the General Coun- essarye I find that the Respondent violated Sectionsel are valid, and, therefore, I further find that on Febru- 8(a)(1) and (5) of the Act on February 21 and thereafterary 21, and thereafter, a majority of the Respondent'sary 21, and thereafter, a majority of the Respondent's by failing and refusing to bargain with the Union as theunit employees designated and selected the Union as exclusive representative of its employees in the appropri-their exclusive collective-bargaining representative. ate unit. In accordance with the principles enunciated byThus, the sole remaining question to be resolved is the Board in Trading Port, Inc., 219 NLRB 298 (1975), Iwhether under the standards enunciated by the United find that the Respondent had an obligation to bargainStates Supreme Court in N.L.R.B. v. Gissel Packing Co.. with the Union as of February 21 1980 by which dateInc., et al., 395 U.S. 575, 614-615 (1969), the Respond- the Respondent had clearly embarked on a clear coursethe Respondent had clearly embarked on a clear courseent's unfair labor practices warrant the issuance of a bar- of unlawful conduct which undermined the Union's ma-gaining order. In the Gissel decision the Court stated, inpart (at 614-615): jority status and made the holding of a fair election im-part (at 614-615):probable.The only effect of our holding here is to approvethe Board's use of the bargaining order in less ex-traordinary cases marked by less pervasive practices 1. The Respondent is an employer engaged in com-which nonetheless still have the tendency to under- merce within the meaning of Section 2(2), (6), and (7) ofmine majority strength and impede the election the Act.processes. The Board's authority to issue such an 2. The Union is a labor organization within the mean-order on a lesser showing of employer misconduct ing of Section 2(5) of the Act.is appropriate, we should reemphasize, where there 3. By threatening employees with discharge, layoff, re-is also a showing that at one point the union had a duced hours, changes, or other reprisals if they signedmajority; in such a case, of course, effectuating as- union cards, joined, engaged in union activities, or select-certainable employee free choice becomes as impor- ed the Union as their collective-bargaining representa-tant a goal as deterring employer misbehavior. In tive; by interrogating employees concerning their own orfashioning a remedy in the exercise of its discretion,then, the Board can properly take into consideration by threatening an employett sympathies, or desiresthe extensiveness of an employer's unfair practices by threatening an employee that th e Respondent be-in terms of their past effect on election conditions lieved that employee Union; by threateningand the likelihood of their recurrence in the future. employees that another employee had been fired becauseIf the Board finds that the possibility of erasing the he signed a unon card; and by threatening employeeseffects of past practices and of ensuring a fair elec- with the elimination of the third shift in the store, thetion (or a fair rerun) by the use of traditional reme- Respondent through its supervisors and agents violateddies, though present, is slight and that employee Section 8(a)(l) of the Act.sentiment once expressed through cards would, on 4. By discharging Brad Holycross on February 28 andbalance, be better protected by a bargaining order, Phillip Harper on February 29 because of their known orthen such an order should issue. suspected union sympathies and activities, the Respond-ent violated Section 8(a)(1) and (3) of the Act.The record shows that the Respondent began its 5. The collective-bargaining unit set forth in sectioncourse of unlawful conduct on January 29 during a store IV of this Decision constitutes a unit appropriate for the KEN'S IGA 313purposes of collective bargaining within the meaning of ORDERS°Section 9(b) of the Act. The Respondent, Loy Food Stores, Inc. d/b/a Ken's6. Beginning on February 21, 1980, and at all times IGA, Westville, Illinois, its officers, agents, successors,thereafter, the Union represented a majority of the em- and assigns, shall:ployees in the unit set forth in section IV of this Deci- i Cease and desist from:sion, and is, and has been the exclusive representative ofsaid employees for the purposes of collective bargaining (a) Interrogating employees concerning their own or(of the Act. other employees' union activities, sympathies, or desires.(b) Threatening employees with discharge, layoff, re-7. By refusing to recognize and bargain collectively duced hours, changes, or other reprisals if they signedwith the Union with respect to the rates of pay, hours ofwith the Union with respect to the rates of pay, hours of union cards, joined, engaged in union activities, or select-employment, and other terms and conditions of employ- ed the Union as their collective-bargaining representa-ed the Union as their collective-bargaining representa-ment of the employees in the appropriate unit on andafter February 21, 1980, by which date it had embarked other employees' union activities, sympathies, or desires;on a clear course of unlawful conduct which undermined threatening an employee that the Respondent believedthe Union's majority status and made the holding of a that employee started the Union; threatening employeesfair election improbable, the Respondent violated Section that another employee had been fired because he signeda union card; and threatening employees with the elimi-8. The aforesaid unfair labor practices are unfair labor nation of the third shift in the store.practices affecting commerce within the meaning of Sec- (c) Discharging, laying off, or otherwise discriminatingtion 2(6) and (7) of the Act. against employees in regard to hire and tenure of em-9. The Respondent has not violated the Act in any re- ployment, or any term or condition of employment, be-spects other than those specifically found. cause they joined or assisted Food and CommercialWorkers Union Local 550-R, affiliated with the UnitedFood and Commercial Workers International Union,Having found that the Respondent has engaged in cer- AFL-CIO, CLC, or any other labor organization, or be-tain unfair labor practices, I find it necessary to order cause they engaged in union activities or protected con-that the Respondent cease and desist therefrom and take certed activities.certain affirmative action designed to effectuate the poli- (d) Refusing to bargain collectively concerning ratescies of the Act. of pay, wages, hours of employment, and other termsHaving discriminatorily discharged Brad Holycross and conditions of employment, with Food and Commer-and Phillip Harper, I find it necessary to order that the cial Workers Union Local 550-R, affiliated with theRespondent offer them immediate and full reinstatement United Food and Commercial Workers Internationalwith backpay computed on a quarterly basis, plus inter- Union, AFL-CIO, CLC, as the exclusive representativeest as prescribed in F W. Woolworth Company, 90 NLRB of all employees in the appropriate unit described in sec-289 (1950), and Florida Steel Corporation, 231 NLRB 651 tion IV of this Decision.(1977).9(e) In any other manner interfering with, restraining,Since the Respondent unlawfully refused to bargain or coercing employees in the exercise of their rights towith the Union, I shall also order the Respondent to bar- self-organization, to form, join, or assist labor organiza-gain with Food and Commercial Workers Union Local tions, to bargain collectively through representatives of550-R, affiliated with the United Food and Commercial their own choosing, and to engage in other protectedWorkers International Union, AFL-CIO, CLC, effective concerted activities for the purposes of collective bar-February 21, 1980, and to post an appropriate notice. gaining or other mutual aid or protection, or to refrainMoreover, since I find that the unfair labor practices from any and all such activities, except to the extent thatcommitted by the Respondent were serious in nature and such right may be affected by an agreement requiringstruck at the very heart of rights intended to be protect- membership in a labor organization as a condition of em-ed by the Act, I find a broad cease-and-desist order is ployment, as authorized in Section 8(a)(3) of the Act, aswarranted. amended.Upon the foregoing findings of fact, conclusions of 2. Take the following affirmative action designed to ef-law, and the entire record, and pursuant to Section 10(c) fectuate the policies of the Act:of the Act, I hereby issue the following recommended: (a) Upon request, recognize, meet with and bargaincollectively in good faith with the Food and CommercialsThe complaint, as amended at the hearing, contains no allegation and Workers Union Local 550-R, affiliated with the Unitedthe record contains no evidence which would support a finding that the Food and Commercial Workers International Union,Respondent conveyed to employees the impression that their union activ- AFL-CIO, CLC, as the exclusive collective-bargainingities were under surveillance, which contention is raised for the first timeon p. 46 of the General Counsel's brief. Nor do I make any finding con- representative of all our employees in the appropriatecerning the contentions which emerge for the first time in that documentand were not fully litigated at the hearing, concerning the awarding of 'o In the event no exceptions are filed as provided by Sec. 102.46 ofunilateral wage increases to employees without first notifying and bar- the Rules and Regulations of the National Labor Relations Board, thegaining with the Union. In any event, with respect to this latter conten- findings, conclusions, and recommended Order herein shall, as providedtion, a broad bargaining order found herein to be appropriate would en- in Sec. 102.48 of the Rules and Regulations, be adopted by the Board andcompass the complained of conduct. become its findings, conclusions, and Order, and all objections theretoI See, generally, Isis Plumbing & Heating Co., 318 NLRB 761 (1962) shall be deemed waived for all purposes. 314 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit set forth in section IV of this Decision; and, if any notice, on forms provided by the Regional Director forunderstanding is reached, embody such understanding in Region 33, after being signed by Respondent's authorizeda written and signed agreement. representative, shall be posted by the Respondent imme-(b) Offer Brad Holycross and Phillip Harper immedi- diately upon receipt thereof, and be maintained by it forate and full reinstatement to their former positions or, if 60 consecutive days thereafter, in conspicuous places, in-such positions no longer exist, to substantially equivalent cluding all places where notices to employees are cus-positions, without prejudice to their seniority or other tomarily posted. Reasonable steps shall be taken by therights and privileges, and make them whole for any loss Respondent to insure that said notices are not altered,of earnings, in the manner set forth in the section of this defaced, or covered by any other material.Decision entitled "The Remedy." (e) Notify the Regional Director for Region 33, in(c) Preserve and, upon request, make available to the writing, within 20 days from the date of this Order, whatBoard or its agents, for examination and copying, allr i , n steps the Respondent has taken to comply herewith.payroll records, social security payment records, time-cards, personnel records, and all other records necessaryto analyze the amount of backpay due under the terms of be dismissed to the extent it alleges violations of the Actthis Order. not found herein.(d) Post at its Westville, Illinois, store, copies of the at-tached notice marked "Appendix."'" Copies of said Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing an"In the event that this Order is enforced by a Judgment of a United Order of the National Labor Relations Board."States Court of Appeals, the words in the notice reading "Posted by